Citation Nr: 1416797	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition (claimed as a bilateral arm condition and radiculopathy), to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for a left knee meniscal tear (claimed as bilateral leg and knee condition), to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for osteoarthritis of the right knee (claimed as a bilateral leg and knee condition), to include as secondary to the service-connected disabilities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

5.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

6.  Entitlement to service connection for bilateral venous insufficiency.

7.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from August 2008, March 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The RO in Roanoke, Virginia, is currently handling the appeal.

The Board notes that the psychiatric claim on appeal has previously been developed to include only anxiety and depression.  The United States Court of Appeals for Veterans Claims has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been re-characterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

In October 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

In August 2012, the Board remanded the issues listed on the title page for further development.  As explained below, a remand is again required.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

During an August 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the bilateral knees.  The examiner found, in part, that there was no relationship between such disability and the Veteran's service-connected lumbar strain.

In February 2014, in support of these claims, the Veteran's representative submitted an article entitled The Knee-Spine Syndrome:  The Association between Lumbar Lordosis and the Extension of the Knee.  The Board has determined that supplemental medical opinions are needed to address this additional evidence.

Additionally, and pertinent to all of the Veteran's claims currently on appeal, in February 2013, he submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, indicating that he has received continuous care for "all issues" at the University of Virginia.  It does not appear that the RO/AMC ever attempted to obtain these records.  Accordingly, they should be sought on remand, with any needed assistance from the Veteran.  While on remand, the AMC should also obtain current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records from the University of Virginia.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's August 2012 examinations.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the addendum opinions that the claims folder and the Remand have been reviewed.  If the August 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

The examiner is advised that the Veteran is currently service-connected for a lumbar strain, degenerative disc disease of the cervical spine, and left arm radiculopathy.

After reviewing the claims file, the examiner should offer an opinion on the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed osteoarthritis of the bilateral knees is due to a service-connected disability?  

(b)  Is it at least as likely as not that the Veteran's currently diagnosed osteoarthritis of the bilateral knees is permanently aggravated by a service-connected disability?

In rendering the requested opinions, the examiner is asked to specifically comment on the article, "The Knee-Spine Syndrome:  The Association between Lumbar Lordosis and the Extension of the Knee."

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


